Christianson, Ch. J.
(concurring specially). On a former appeal I expressed the views that the questions of negligence and contributory negligence were for the jury. I also stated that I was of the opinion that it could not be said as a matter of law that a verdict for $14,759.99 was excessive. 41 N. D. 137, 170 N. W. 312. These views are equally applicable on this appeal. With respect to the special verdict I am of the opinion that it covers the material, controverted points in the case; and that the facts found by the jury thereon entitle plaintiff to judgment against the defendants for the amount specified in the verdict. For these reasons do I concur in an affirmance of the judgment.